Citation Nr: 0703187	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-41 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc and degenerative joint disease of the 
cervical spine.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1979 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In March 2006, the Board remanded the 
veteran's claim to the RO for additional development.  The 
case has been returned to the Board for appellate review.


FINDING OF FACT

The veteran's service-connected cervical spine (neck) 
disability has been manifested by full forward flexion with 
pain; ankylosis and incapacitating episodes have not been 
shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for degenerative disc and degenerative joint disease of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through March 2004 and March 2005 notice 
letters, the RO notified the veteran of the legal criteria 
governing his claim.  In a supplemental statement of the case 
(SSOC) in May 2005 and August 2006, the RO notified him of 
the evidence that had been considered in connection with his 
claim and the bases for the denial of his claim.  After each, 
he was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has received notice of the information 
and evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the March 2004 and March 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency.  The 
RO would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  The RO also asked the veteran to send it any 
evidence in his possession that pertained to the claim.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claim in August 2006, which followed the March 2005 notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
While the notice did not refer to criteria for assigning an 
effective date, see Dingess v. Nicholson, 19 Vet. App. 473 
(2006), this question is not before the Board and is not 
raised by the Board's order set forth herein.  Consequently, 
a remand of the disability rating issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Outpatient Clinic (VAOPC) in 
Columbus, Ohio.  Additionally, in August 2004, the veteran 
was provided a VA examination in relation to his claim, the 
report of which is of record.  Furthermore, the veteran was 
afforded a hearing before the RO in July 2004, the transcript 
of which is also of record.  Significantly, the veteran has 
not otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's service-connected neck disability has been 
rated under Diagnostic Code 5243 for intervertebral disc 
syndrome.  Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a (Diagnostic Code 5243) (2006).

The General Rating Formula provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less or favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is warranted 
for unfavorable ankylosis of the entire cervical spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic 
Code 5243).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the cervical 
spine]--For VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome, a 
20 percent rating is warranted with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Additionally, under Note (1) appended to these alternate 
rating criteria for disc disease:  For purposes of 
evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.

A review of the medical evidence reveals treatment records 
from the Columbus VAOPC, dated in 1999 and 2004 through 2005.  
A July 1999 progress note reflects the veteran's complaint of 
neck pain with a questionable diagnosis of cervical root 
syndrome.  According to the note, this was his first 
consultation regarding his neck since his discharge from 
service.  Another July 1999 note indicates complaints of neck 
pain that radiates down the right arm.  The neck had 
decreased range of motion from side to side.  There was 
decreased sensation in the left arm.  X-rays of the cervical 
spine showed kyphosis of the lower cervical spine.  
Degenerative changes were seen at C5-6 and C6-7.  There was 
slight rotational scoliosis of the upper cervical spine.  
There was no evidence of fracture.  The impression given was 
degenerative changes and abnormal curvature of the cervical 
spine, with no evidence of acute injury.  An August 1999 CT 
scan showed no evidence of spinal stenosis, spondylolysis, or 
spondylolisthesis.  There was disc space narrowing at C5-6 
and C6-7.  In a September 1999 consultation, range of motion 
of the neck was found to be nearly full in all directions 
with increased discomfort.  A diagnosis of chronic, post-
traumatic right C6 radiculopathy with associated myofascial 
component and mild cervical spine degenerative disc disease 
and degenerative joint disease.  An October 1999 note 
provided the same diagnosis.

The veteran did not again receive treatment regarding his 
neck until June 2004.  At that time, he complained of off and 
on neck pain with numbness in his right arm.  On examination, 
range of motion was normal, with motor strength 5/5 and 
positive sensation.  Degenerative joint disease was 
diagnosed.

In August 2004, the veteran was afforded a VA examination.  
After a review of the claims file and examination of the 
veteran, the examiner diagnosed the veteran with cervical 
spine sprain with multi-level degenerative disc disease and 
degenerative joint disease per MRI.  Range of motion testing 
was full with forward flexion to 50 degrees, extension to 60 
degrees, lateral flexion to 45 degrees bilaterally, and 
rotation to 80 degrees bilaterally.  The examiner reported 
that no pain was evident.  It was noted that strength was 5/5 
bilaterally in the upper and lower extremities.

Subsequently, the veteran began physical therapy in September 
2004.  A consultation report reflects complaints of chronic 
neck pain with numbness in the arms.  Range of motion was 
normal with pain at the end of the flexion and extension 
ranges.  There was minimal tenderness.  Sensation was intact 
in all four limbs and strength was 5/5.  A diagnosis of 
degenerative disc disease of the cervical spine with a 
history of C6 radiculopathy on the right was provided.  
Another September 2004 note reflects range of motion testing 
as forward flexion within full limits, extension to 50 
degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 30 degrees, left rotation to 60 degrees, and right 
rotation to 40 degrees.  In a December 2004 note, normal 
range of motion was again reported with strength and 
sensation intact.  A February 2005 progress note reflects 
normal range of motion, as well.  An EMG ruled out peripheral 
neuropathy.  Finally, in an April 2005 treatment record, 
chronic neck pain was reported.  Range of motion was shown as 
flexion to 50 degrees, extension to 50 degrees, lateral 
flexion to 15 degrees bilaterally, and rotation to 70 degrees 
bilaterally.  Pain was shown with extension.  Strength and 
sensation were intact.

Based on the medical evidence, including the VA treatment 
records and the August 2004 examination, the Board finds that 
an initial rating in excess of 20 percent is not warranted.  
Under the General Rating Formula, the veteran has been 
receiving a 20 percent rating based on pain and limitation of 
motion.  As demonstrated by multiple range of motion testing 
results, the veteran's forward flexion of the cervical spine 
has consistently been normal, or in some circumstances to 50 
degrees (with 45 degrees being normal).  Moreover, ankylosis 
has not been shown or evidenced by VA examination or 
treatment records.  While there has been evidence of kyphosis 
and scoliosis, those manifestations have already been 
accounted for by the 20 percent criteria.  Since the award of 
service connection, the clinical evidence simply does not 
suggest that the veteran's disability has approximated the 
level of impairment required for an increase, namely forward 
flexion to 15 degrees or favorable ankylosis of the entire 
cervical spine.  While it has been shown that the veteran 
experienced neck pain, any accompanying functional loss is 
already taken into account by the 20 percent rating.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  
Absent evidence of forward flexion to 15 degrees or worse, 
functional impairment that equates to such limitation, or 
ankylosis of the cervical spine, a higher initial rating is 
not warranted under the General Rating Formula.

Regarding neurologic manifestations, as noted above, the 
veteran has subjective complaints of pain and numbness down 
his arms.  However, since the award of service connection, no 
objective neurologic abnormalities have been associated with 
the veteran's neck disability.  Examiners have noted that the 
veteran has reported radicular symptoms, and peripheral 
neuropathy has been ruled out, but motor strength and 
sensation have been shown to be intact.  In short, 
abnormality of a specific nerve or specific radicular group 
has not been clinically demonstrated as required by 
regulation for a separate rating.  See Note (1), supra.  As 
such, the Board cannot assign a separate rating in this 
regard.

Additionally, the Board does not find that the above-noted 
medical evidence demonstrates that the veteran's neck 
disability has been manifested by any incapacitating episodes 
having a total duration of at least 4 weeks during any 
12 month period since the award of service connection.  In 
fact, no incapacitating episodes have been shown.  Thus, an 
initial rating in excess of 20 percent under the Formula for 
Rating Intervertebral Disc Syndrome is not warranted.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5243).

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that degenerative disc and degenerative joint disease 
of the cervical spine reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
showing that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In fact, his disability is accurately reflected 
by the schedular criteria.  In the absence of evidence of 
such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to his claim for a higher initial rating for his 
service-connected neck disability.  While the Board does not 
doubt the sincerity of the veteran's belief that his neck 
disability is more severely disabling than it is was 
initially rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 20 percent for 
degenerative disc and degenerative joint disease of the 
cervical spine must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc and degenerative joint disease of the 
cervical spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


